IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

State of Utah, in the interest of K.W. and    )          PER CURIAM DECISION
I.W., persons under eighteen years of         )
age.                                          )           Case No. 20120684‐CA
____________________________________          )
                                              )                  FILED
A.G.,                                         )              (October 4, 2012)
                                              )
        Appellant,                            )            2012 UT App 281
                                              )
v.                                            )
                                              )
State of Utah,                                )
                                              )
        Appellee.                             )

                                             ‐‐‐‐‐

Third District Juvenile, Salt Lake Department, 1061588
The Honorable Kimberly K. Hornak

Attorneys:       Michael McDonald, Salt Lake City, for Appellant
                 Mark L. Shurtleff and John Peterson, Salt Lake City, for Appellee
                 Martha Pierce, Salt Lake City, Guardian Ad Litem

                                             ‐‐‐‐‐

Before Judges Orme, Thorne, and Roth.

¶1     A.G. (Mother) appeals the termination of her parental rights. Mother claims that
the evidence was insufficient to support the grounds for termination and that the
juvenile court erred in finding those grounds due to Mother’s testimony that she was
aware of the deficits in her parenting, was committed to remaining sober in the future,
was on a waiting list for residential treatment, had housing and employment, and was
making the necessary changes in her life. Mother also challenges the determination that
it was in the best interests of the children to terminate Mother’s parental rights to allow
them to be adopted. We affirm.
¶2     The juvenile court was required “to consider the totality of the evidence
regarding [Motherʹs] parenting‐‐all of her conduct up to the termination trial.” In re
B.R., 2007 UT 82, ¶ 13, 171 P.3d 435. However,

              the weight which a juvenile court must give any present
              ability evidence is necessarily dependent on the amount of
              time during which the parent displayed an unwillingness or
              inability to improve his or her conduct and on any
              destructive effect the parent’s past conduct or the parent’s
              delay in rectifying the conduct has had on the parent’s
              ability to resume a parent‐child relationship with the child.
              . . . [I]f a parent has demonstrated some improvement in
              parenting ability but not a strong likelihood that the parent
              can provide a proper home for the child in the very near
              future, after a long period of separation, a history of
              problems and failure to remedy, and deterioration of the
              relationship between the child and parent, this court should
              not overturn a court’s order terminating parental rights.

Id. (quoting In re M.L., 965 P.2d 551, 561‐62 (Utah Ct. App. 1998)).

¶3      The juvenile court considered Mother’s testimony, provided without any
supporting proof, that she began attending group counseling after the termination of
services and was on a waiting list at a residential treatment program. However, the
court found that Mother admitted to drug use within the thirty days before the
termination trial and admitted using methamphetamine as recently as a couple of days
before trial. Mother testified that since the case started, she had used
methamphetamine once a week, occasionally using it as frequently as three times a
week. Mother completed a substance abuse evaluation earlier in the case that
recommended residential treatment at the House of Hope. However, Mother left the
House of Hope after only a day and a half due to her use of methamphetamine. The
court found that Mother had not addressed her drug addiction as of the time of the
termination trial and therefore remained an unfit parent. Mother’s testimony that she
was living with a friend in Utah County and had obtained employment was also not
supported by proof other than her own testimony. Significantly, Mother did not claim
at the time of trial that she was ready to function as a parent to her children and instead
asked for additional time and services. The juvenile court adequately considered all




20120684‐CA                                  2
evidence of Mother’s claimed present parenting ability, and the grounds for termination
are supported by sufficient evidence.

¶4      Mother also claims that the best interests determination was not supported by
sufficient evidence, “specifically in light of the evidence presented regarding the
mother’s love for her children, her willingness to do better, and her recent attempts to
access residential treatment.” At the time of the termination trial, the children had been
in a foster home for approximately seven months. I.W. had been in that home since the
age of five weeks. The children were doing well and were bonded with the foster
parents, who wished to adopt them. During supervised visits, Mother had appeared to
be overwhelmed with parenting two children. The juvenile court acknowledged that
Mother loved her children, but because she had not addressed her long‐standing
substance abuse problem, it was in the children’s best interests to terminate her parental
rights to allow them to be adopted into a stable home.

¶5     “Because of the factually intense nature of such an inquiry, the juvenile court’s
decision should be afforded a high degree of deference.” Id. ¶ 12. “Thus, in order to
overturn the juvenile court’s decision, the result must be against the clear weight of the
evidence or leave the appellate court with a firm and definite conviction that a mistake
has been made.” Id. (citation and internal quotation marks omitted). “When a
foundation for the court’s decision exists in the evidence, an appellate court may not
engage in a reweighing of the evidence.” Id. Accordingly, we affirm the decision to
terminate Mother’s parental rights.



____________________________________
Gregory K. Orme, Judge



____________________________________
William A. Thorne Jr., Judge



____________________________________
Stephen L. Roth, Judge




20120684‐CA                                  3